The bill in this case was filed by the appeuant, against the appellees, and prayed for an injunction restraining them from cutting, boxing, working or using the timber on certain lands described therein. A preliminary injunction was. issued upon the filing of the bill.
On the final submission of the cause, the chancellor rendered a decree denying the. relief prayed for, dissolving the injunction, and dismissing the bill.
From tins decree the defendant appeals, and assigns the rendition thereof as error.
The decree is affirmed.
Opinion by
Tyson, J.